IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs May 8, 2002

                    STATE OF TENNESSEE v. RANDY B. LONG

                  Direct Appeal from the Circuit Court for Madison County
                            No. 00-515    Roger A. Page, Judge



                      No. W2001-01467-CCA-R3-CD - Filed July 12, 2002


A Madison County deputy jailer saw a plastic bag of 2.5 grams of cocaine fall from the defendant’s
crotch area as he removed his clothing for a strip search after his arrest for possession of marijuana
and drug paraphernalia. The defendant was subsequently convicted of possession of more than .5
grams of cocaine with the intent to sell or deliver, a Class B felony, and the introduction of
contraband into a penal institution, a Class C felony. He argues on appeal that he cannot be
convicted of introduction of contraband into a penal institution when his entrance into the jail was
involuntary, and that the evidence was not sufficient to support his convictions. Based on our review
of the record and of applicable law, we conclude that a voluntary entrance into a penal institution
is not a requirement of the offense, and that the evidence was more than sufficient to support the
defendant’s convictions in this case. Accordingly, we affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which DAVID G. HAYES and JERRY L.
SMITH, JJ., joined.

Clifford K. McGown, Jr., Waverly, Tennessee (on appeal); George Morton Googe, District Public
Defender (of counsel on appeal); and J. Colin Morris, Jackson, Tennessee (at trial), for the appellant,
Randy B. Long.

Paul G. Summers, Attorney General and Reporter; Thomas E. Williams, III, Assistant Attorney
General; James G. Woodall, District Attorney General; and James W. Thompson, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                                               FACTS

       At approximately 10:00 p.m. on November 3, 1999, the defendant, Randy B. Long, was a
passenger in a small pickup truck that was stopped for the improper display of a license plate by
officers in the Metro Narcotics Unit of the Jackson Police Department. During the stop, the officers
observed a partially smoked marijuana cigarette in open view on the floorboard of the passenger side
of the vehicle’s cab. After receiving the driver’s consent to search the vehicle, they found a glass
mirror with visible traces of white powder, a straw-like device, and a razor blade underneath the
passenger seat. The defendant was arrested and taken to the county jail, where a plastic bag
containing a white powder, which a forensic scientist later determined to be 2.5 grams of cocaine,
dropped from his crotch area as he removed his pants for a strip search. He was subsequently
indicted on one count of possession of more than .5 grams of cocaine with the intent to sell, one
count of possession of more than .5 grams of cocaine with the intent to deliver, one count of
possession of marijuana, one count of possession of drug paraphernalia, and one count of
introduction of cocaine into a penal institution.

        The defendant’s trial was held before a Madison County Circuit Court jury on January 24,
2001. Sergeant Matthew Hardaway testified that he and Investigator Jeff Shepard were in an
unmarked unit on November 3, 1999, when they stopped the small pickup truck for the improper
display of tags near the corner of Whitehall and Lane Avenue in Jackson. The vehicle contained
three occupants: the driver, seventeen-year-old Michael Graham; fifteen-year-old Jessica Page, who
was sitting in the middle; and the twenty-nine-year-old defendant, who was occupying the outside
seat by the right passenger window. After observing the occupants “moving about inside the
vehicle,” Hardaway walked up to the passenger window, shined his flashlight inside, and saw what
appeared to be a half-smoked marijuana cigarette lying on the passenger side floorboard. The
occupants were asked to step out of the vehicle, and subjected to a pat-down for weapons. No
weapons or contraband were discovered during this initial pat-down search.

        Hardaway testified that the vehicle’s occupants were subjected to a second, more thorough
search after the discovery of the mirror, razor blade, and straw, which are items commonly used to
cut up and snort cocaine. During the second search, he found a folded dollar bill inside the watch
pocket of Graham’s jeans, which was wrapped around a plastic baggie containing a white powder
that appeared to be cocaine.1 Although they conducted as thorough a search as they could on the
scene, which involved “[a] pat-down of the outer clothing, pockets, shirt area, waistband, socks,”
and included “feel[ing] the crotch and buttocks,” they found no drugs on the defendant’s person.
After the searches were completed, officers in a marked patrol car transported Graham and Page to
juvenile detention and the defendant to the county jail.

         Hardaway testified that he and Shepard were still waiting at the scene for a tow truck when
they were notified that booking personnel at the jail had found a plastic bag of what appeared to be
cocaine on the defendant. He and Shepard arrived at the jail approximately ten to fifteen minutes
later, received the evidence from a deputy jailer, and took it to the narcotics office, where their field
test confirmed that the substance was, in fact, cocaine. The evidence was then weighed, sealed in


         1
          The plastic b ag w as sub sequ ently found b y a T enn essee Bureau of Investigation foren sic scientist to contain
.7 grams of cocaine.

                                                            -2-
an evidence bag, and placed in the locked evidence drop box for pickup the next morning by the
evidence custodian who was responsible for placing it in the evidence vault. From there, it was
transported to the Tennessee Bureau of Investigation (“TBI”) laboratory for analysis. Hardaway
testified that the plastic bag with the cocaine weighed “approximately four point three grams” on the
scales he used at the narcotics office. On cross-examination, he testified that a 2.5 gram bag of
cocaine (the amount the cocaine weighed upon subsequent testing at the TBI laboratory) would be
a little smaller than a golf ball in size.

        Michael Dale Graham testified that he was 18 years old, a recovering cocaine addict, and
married to Jessica Graham, who formerly was Jessica Page. On November 3, 1999, he had paged
the defendant, from whom he had bought cocaine in the past, and made an agreement to pick him
up to buy more cocaine. According to their agreement, he was to give the defendant “[f]ifty dollars
for some cocaine,” and was to receive some extra cocaine as payment for giving the defendant “a
ride around” in his truck. Graham acknowledged that there was a partially smoked marijuana
cigarette on the passenger side floorboard when the police stopped his truck, and that he gave
permission for the vehicle to be searched. He identified the glass mirror, razor blade, and “partially
cut in half [ink] pen” that the police found underneath his wife’s seat as his, and testified that the
items had been used to snort cocaine. He said that he had put the cocaine he bought from the
defendant into his pocket, and that he and the defendant had used the mirror, razor blade and cut pen
to snort the cocaine that the defendant gave him in payment for the ride. Although he had handed
the cosmetic mirror with the cocaine to his wife, who was 15 years old and his girlfriend at the time,
he had been driving and did not know if she had used any.

        Graham testified on cross-examination that he smoked a marijuana cigarette about “once or
twice a week” and that he had smoked one the day before the defendant’s trial. He had last used
cocaine on New Year’s Eve, approximately three weeks prior to the trial. He acknowledged that the
charges against him had been reduced from a felony to a misdemeanor in exchange for his testimony
in the defendant’s case.

         Sixteen-year-old Jessica Page Graham corroborated her husband’s testimony that they had
paid the defendant $50 for some cocaine, and received additional cocaine as payment for
“carry[ing]” him to two houses to “[d]rop off what cocaine he had left.” They were pulled over and
arrested as they were taking the defendant back home. She and her husband subsequently pled guilty
in juvenile court to possession of marijuana and paraphernalia. On cross-examination, she
acknowledged that they received suspended sentences in exchange for their testimony at the
defendant’s trial. She additionally testified that their last use of cocaine occurred a year before the
trial, and that her husband could not have used cocaine since that time without her knowledge.

       Madison County Sheriff’s Deputy Jailer Chris Gilley testified that he was assigned to the
booking division of the jail on November 3, 1999, when Jackson police officers brought the
defendant in to be booked for possession of marijuana. As part of the booking process, the defendant
was taken to the “dress-out room” to be strip searched, showered, and dressed in inmate clothing.
Gilley described what occurred during this process:

                                                 -3-
                A Okay. [The defendant] removed his jeans, pants, whatever he
                was wearing, and what appeared to be a bag of cocaine fell from his
                crotch area onto the floor.

                Q    Okay. And what happened to this bag?

                A I picked it up and put it in the lockbox that we keep in booking
                there for evidence.

                Q Okay. And did you actually observe this bag that you’re talking
                about come or fall from his clothing –

                A    Yes, sir.

                Q    -- on the floor? And what clothing was that that it fell from?

                A The -- I’m not sure if it was in his underwear or it was just
                pressed under the pants up against the underwear. When he took his
                pants off, it fell from the crotch area.

        Gilley was positive he saw the bag of white powder fall from the defendant’s person, and that
it could not have come from any other inmate. He said that he notified the Jackson Police
Department dispatch of his discovery of the evidence, which in turn notified the Narcotics Unit.
Within an hour of his call, Investigator Shepard and Sergeant Hardaway arrived at the jail, and he
took the evidence out of the lockbox and gave it to Investigator Shepard.

        Investigator Shepard testified that in spite of not having found any drugs on the defendant
during their searches at the scene, both he and Sergeant Hardaway “had the feeling that [he] had
some more narcotics on his person.” He later explained that this feeling was based on their
recognition, after the stop, of the defendant as the subject of a recent “CrimeStoppers” tip. He said
that he told the defendant twice at the scene that if he had drugs hidden on his person, the jailers
would probably find it when he got to the jail, and that if he knowingly took drugs into the jail, he
would be charged with the separate offense of introducing contraband into a correctional facility.
He identified the chain of evidence form signed by Sergeant Hardaway, which, he said, indicated
that the bag of white powder dropped by the defendant was signed into evidence at Metro Narcotics
at 11:40 p.m. on November 3, 1999. He testified that the substance field-tested positive for cocaine
base, and that they had gotten “an approximate weight, including the plastic bag, of course, of four
point three grams.”

       Brenda McNeil, an evidence technician at the Metro Narcotics Unit, identified the evidence
form that the officers had filled out, which listed the evidence involved in the case. She testified that
she picked up the evidence from the sheriff’s office drop box on November 4, 1999, at
approximately 8:30 a.m., and placed it in the drug vault for storage, where it remained until she took

                                                  -4-
it to the TBI laboratory for testing on January 11, 2000. She retrieved the evidence from the TBI
laboratory on May 24, 2000, and brought it back to the drug vault for storage. However, because
the TBI technician who had conducted the analysis of the evidence was out on medical leave, she
took the evidence back to the laboratory for retesting on January 14, 2001. She retrieved the
evidence from the laboratory on January 19, 2001, and took it back to the drug vault, where it
remained until the defendant’s trial.

        TBI forensic scientist Dana Clement identified the plastic bag of white powder at issue in this
case, and testified that her records indicated that it was first brought into the TBI laboratory by
McNeil on January 11, 2000. Her records further reflected that Lisa Mayes, another forensic
scientist with the TBI, took it out of their evidence vault on January 13, 2000, to assign it a
laboratory number and enter it into their computer. On May 15, 2000, Mayes took it out of the vault
for analysis, and on May 24, 2000, it was returned to McNeil. Clement testified that McNeil
resubmitted the evidence to their laboratory for reanalysis “on 1/4 of 2001.” On that same day, the
evidence was reassigned a new laboratory number and reentered into their computer. “[O]n
1/9/2001,” it was removed from their vault and given to her for reanalysis.2 Clement explained that
she had been asked to conduct the second analysis of the drugs because Mayes was currently on
medical leave and unavailable to testify at the defendant’s trial.

        During her analysis of the evidence, Clement first performed a “chemical color change test,”
which involved adding a chemical to a small portion of the sample that she had placed onto a “spot
plate.” Upon the addition of the chemical, the sample changed color, indicating that it was cocaine.
Following the color change test, Clement performed an instrumental analysis of the substance by
grinding up a small sample of the powder and placing it in an infrared spectrometer. Based on her
analysis, Clement determined that the substance was cocaine, and that its weight, without packaging,
was 2.5 grams.

         Following Clement’s direct testimony, defense counsel renewed an earlier objection to the
introduction of the cocaine at trial, arguing that Clement’s testimony that the evidence had
previously been tested by Mayes, who was unavailable at trial, broke the chain of custody required
for its introduction. The trial court overruled the objection, finding that the chain of custody had
been satisfactorily met, and the trial continued with Clement’s cross-examination testimony. On
cross-examination, Clement acknowledged that there was a “substantial difference” between the 4.3
grams recorded by the officers who performed the field test and the 2.5 grams the substance weighed


         2
            There is an apparent discrepancy between Clement’s testimony that the evidence was resubmitted to the
laboratory on January 4, and that she tested it on January 9, and McNeil’s testimony that she resubmitted the evidence
to the laboratory on January 14, and picked it back up after its reanalysis on January 19. However, at trial, neither
witness was questioned about the differing d ates, and neither brief discu sses the app arent tem poral im possibility. Thu s,
we presume that either McNeil misread the dates on the Jackson Police Department’s evidence form as “1/14/01” and
“1/19/01” wh en they w ere in fact intende d to b e “1/0 4/01 ” and “1/09/01 ,” respectively, or that Clement made a similar
type of m istake w hen she read her record of the evidence’s resu bm ittal to the TBI laboratory and the date on which she
perform ed her analysis.

                                                             -5-
when she conducted her analysis, but said that she assumed the field test had included the weight of
the packaging, whereas the weight she had recorded did not. Although she admitted that she had
never weighed the packaging, she testified on redirect that its weight was one possible explanation
for the difference between the laboratory and field test weights.

         The defendant elected not to testify, and no witnesses were presented on his behalf. Before
the trial began, the prosecutor informed the trial court that the State would be unable to prove the
charge of possession of marijuana, due to the fact that the drug had been consumed by Mayes’s
testing process. Consequently, that count of the indictment was dismissed, leaving the jury to
deliberate on the four remaining counts of the indictment. After deliberating, the jury found the
defendant guilty of the possession of more than .5 grams of cocaine with the intent to sell and deliver
and the introduction of cocaine into a penal institution, and not guilty of the possession of drug
paraphernalia. The trial court merged the two counts of possession of cocaine into a single
conviction for the possession of more than .5 grams of cocaine with the intent to sell or deliver, a
Class B felony, and sentenced the defendant as a Range I, standard offender to ten years in the
Tennessee Department of Correction, to be served concurrently to his four-year, six-month sentence
for his conviction for introducing contraband into a penal institution, a Class C felony.

        Following the denial of his motion for a new trial, the defendant filed a timely appeal to this
court, presenting the following issues for our review:

               I. Can the defendant be guilty of introducing contraband into a
               penal institution when he is brought to the penal institution under
               arrest?

               II. Is the evidence sufficient to support the finding of the defendant
               guilty?

                                            ANALYSIS

               I. Applicability of Tennessee Code Annotated section 39-16-201

         As his first issue, the defendant contends that he “cannot be guilty of introducing contraband
into a penal institution when he was brought to the institution under arrest.” He argues that he
cannot be convicted of this offense when his entrance into the jail was involuntary, and asserts that
if his conviction is allowed to stand, the two officers responsible for bringing him and the cocaine
into the jail against his will “are guilty of the same offense.” We respectfully disagree.

       The statute the defendant was charged with violating provides in pertinent part that:

                   It is unlawful for any person to:



                                                 -6-
                 (1) Knowingly and with unlawful intent take, send or otherwise
               cause to be taken into any penal institution where prisoners are
               quartered or under custodial supervision any weapons, ammunition,
               explosives, intoxicants, legend drugs, or any controlled substances
               found in chapter 17, part 4 of this title.

Tenn. Code Ann. § 39-16-201(a)(1) (1997). “Knowing” and “knowingly” are defined as follows:

               “Knowing” refers to a person who acts knowingly with respect to the
               conduct or to circumstances surrounding the conduct when the person
               is aware of the nature of the conduct or that the circumstances exist.
               A person acts knowingly with respect to a result of the person’s
               conduct when the person is aware that the conduct is reasonably
               certain to cause the result[.]

Tenn. Code Ann. § 39-11-106(a)(20) (1997).

        When interpreting a statute, this court’s role is to ascertain and give effect to legislative
intent. Warren v. American Holding Co., 20 S.W.3d 621, 623 (Tenn. 1999). Whenever possible,
legislative intent is to be ascertained from the natural and ordinary meaning of the language used.
Schering-Plough Healthcare Prods., Inc. v. State Bd. of Equalization, 999 S.W.2d 773, 775 (Tenn.
1999). The plain language of Tennessee Code Annotated section 39-16-201(a)(1) requires proof
only that the defendant knowingly and with unlawful intent took the cocaine into the jail. Nowhere
in the statute is there a requirement that his entrance into the jail have been voluntary. Likewise,
there is no basis in the statute for the defendant’s assertion that the officers who caused him to be
arrested and taken into the jail are guilty of introducing contraband into a penal institution. The
officers acted neither knowingly nor with unlawful intent in causing the cocaine, which the
defendant had concealed on his person, to be introduced into the jail. Although the officers may
have suspected that the defendant had drugs concealed on his person, they had no knowledge that
he did. The defendant told them that he did not have any drugs, and the officers were unable to find
any when they searched him twice at the scene.

       This issue is without merit.

                                 II. Sufficiency of the Evidence

       As his second issue, the defendant challenges the sufficiency of the evidence in support of
his convictions. He contends that the evidence was insufficient because “[i]t is possible that the
cocaine was planted on him or there is some other innocent explanation.” The State responds by
arguing that the evidence was more than sufficient to support the convictions in this case. We agree
with the State.



                                                -7-
        When the sufficiency of the convicting evidence is challenged on appeal, we must consider
“whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560, 573 (1979); see also State
v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn.
Crim. App. 1992); Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial
court or jury shall be set aside if the evidence is insufficient to support the findings by the trier of
fact of guilt beyond a reasonable doubt.”). All questions involving the credibility of witnesses, the
weight and value to be given the evidence, and all factual issues are resolved by the trier of fact. See
State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). This court neither reweighs the
evidence, see State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978), nor substitutes its inferences for
those drawn by the trier of fact from circumstantial evidence. See Liakas v. State, 286 S.W.2d 856,
859 (Tenn. 1956). “A guilty verdict by the jury, approved by the trial judge, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the theory of the State.” State v.
Grace, 493 S.W.2d 474, 476 (Tenn. 1973). A jury conviction removes the presumption of innocence
with which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal, a
convicted defendant has the burden of demonstrating that the evidence is insufficient. See State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        Based on our review, we conclude that the evidence at trial, viewed in the light most
favorable to the State, was more than sufficient to support the defendant’s convictions. To prove the
defendant guilty of these offenses, the State had to show that he knowingly possessed more than .5
grams of cocaine with the intent to sell or deliver, see Tenn. Code Ann. § 39-17-417(a)(4), (c)(1)
(1997), and that he knowingly and with unlawful intent brought the cocaine into the jail. See id. §
39-16-201(a)(1) (1997). Michael and Jessica Graham both testified that the defendant sold Michael
Graham cocaine, and that he gave them extra cocaine as payment for taking him to two houses to
drop off additional cocaine that he carried with him. Sergeant Hardaway indicated in his testimony
that he observed a suspicious amount of activity on the part of the occupants of the truck after the
vehicle had been stopped, and before he and Investigator Shepard approached the passenger side
window. Investigator Shepard testified that neither he nor Hardaway were able to discover any drugs
on the defendant’s person during the limited searches they were able to perform at the scene, but
he warned the defendant that any drugs he might have hidden would probably be discovered upon
his entry into the jail, which would result in his being charged with the introduction of contraband
into a penal institution. Deputy Jailer Gilley testified that he witnessed the plastic bag containing
the white powder fall from the defendant’s person as he removed his clothing for a strip search.
Finally, TBI Agent Clement identified the powder as 2.5 grams of cocaine. There was nothing in
any witness’s testimony to suggest that the cocaine had been planted on the defendant, as he
hypothesizes might have occurred. The defense presented no proof.

        Based on this evidence, the jury could reasonably conclude that the defendant knowingly
possessed more than .5 grams of cocaine with the intention of selling or delivering it. The jury could
further reasonably conclude that the defendant knowingly concealed the cocaine in his underwear
or pants after the vehicle was stopped, lied to the officers about its presence, and failed to reveal its

                                                  -8-
existence to the sheriff’s deputies when he was brought into the jail, in the hopes that it would
remain undetected.

       This issue is without merit.

                                         CONCLUSION

        Based on our review of the record and applicable law, we conclude that the evidence was
sufficient to support the defendant’s convictions for introducing contraband into a penal institution
and the possession of more than .5 grams of cocaine with the intent to sell or deliver. Accordingly,
the judgment of the trial court is affirmed.



                                                      ___________________________________
                                                      ALAN E. GLENN, JUDGE




                                                -9-